Title: Thomas Jefferson’s Statement of Thanks to the University of Virginia Commissioners, [ca. 4 August 1818]
From: Jefferson, Thomas
To: University of Virginia Commissioners


            VI.  Thomas Jefferson’s Statement of Thanks to the University of Virginia Commissioners
            
              
                ca. 4 Aug. 1818
              
              I thank you, gentlemen, for the kind indulgence with which you have been pleased to view the feeble services I have been able to render to the board. but I am conscious I owe you many Apologies for the imperfect manner in which they have been rendered, and many Acknolegements for the spirit of order and harmony which has so much distinguished the proceedings of this board.
              while I see the public concerns committed to such able Counsellors, and such able Counsellors willing to undertake their direction, my confidence is confirmed that our country is in the high road to prosperity and happiness.
              I wish you a happy return, gentlemen, to your homes, your families and friends.
            
            
              
                
   
   MS (ViU: TJP); entirely in TJ’s hand; undated, but probably delivered in response to the vote of thanks to TJ that concluded the formal deliberations of the University of Virginia Commissioners on 4 Aug. 1818.


              
              
                
   
   TJ also praised the order and harmony displayed by the commissioners in his letter to Martha Jefferson Randolph of 4 Aug. 1818. In a summary of the meeting published on 11 Aug. 1818, the Richmond Enquirer reported that at the close of the proceedings, TJ, as commission president, “rose, and in a very feeling and impressive manner congratulated the members of the board on the harmony which had prevailed in their deliberations on this great and momentous concern, expressed his sincere and ardent hope that the result of their labours would conduce to the permanent interests, and happiness of our beloved country, and bade them an affectionate farewell.”


              
            
          